DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that the spoiler flap is made of a “soft” material.  The term “soft” renders the claim indefinite.  This term is relative and does not establish the bounds of the claim, i.e. what range constitutes soft.  Applicant hasn’t claimed a hardness number nor a specific material type.  
Claim 8 it is not clear if these are alternatives with regard to the the fixed or movable as the claim is currently worded.  This claim might need to be separated into two separate claims or the language amended to clarify with the alternative “or”?
Clarification and correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 20130036519 A to Lee Jung Woo in view of U.S. Patent No. 5,653,193 to Marissal and U.S. Patent Pub. No. 2015/0150223 to Robinson.
Regarding Claims 1, 17, 18, Woo teaches an aquafarming system, comprising: a cultivating barrel (Woo Fig. 2 and 3 #52 and #26) having a hollowed inside for filling with a volume of nutrient-containing water; an upper cover which covers a top side of the cultivating barrel *Woo Fig. 3); a netted cage (Woo Fig. 2 and 3 #25), which includes a multi-floor net assembly having a plurality of floors, and which is removably installed within the hollowed inside of the cultivating barrel for placing a group of shellfish creatures being cultivated; the plurality floors of the netted cage each having and an inner central portion provided with an inner support ring (Woo #25a), wherein each outer support ring is securely fixed to a plurality of vertical support bars (Woo #24) for secured support, and a top end of each vertical support bar of the multi-floor net assembly is linked to a suspension support bar which is linked upward to a suspension ring (Woo Fig. 2 #22/#22a), wherein the suspension ring and the inner support ring are both formed with a centrally-hollowed portion for insertion and installation of an light-emitting unit therein; (Woo teaches an hole in #25a and #22 has a hole that receives #34; the underlined limitation is functional language that the structure of Woo is “capable of performing” applicant hasn’t positively claimed the light); wherein the multi-floor net assembly of the netted cage 
Woo is silent on explicitly teaching an outer peripheral portion provided with an outer support ring and between the outer support ring and the inner support ring on a bottom side of the multi-floor net assembly is there provided with a plurality of horizontal support bars.  However, Marissal teaches the general knowledge of one of ordinary skill in the art to provide an outer peripheral portion provided with an outer support ring (Marissal Fig. 2 #42/#38) and between the outer support ring and the inner support ring on a bottom side of the multi-floor net assembly is there provided with a plurality of horizontal support bars (Marissal Fig. 2 #36).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Woo with the teachings of Marissal at the time of the invention for stiffening as taught by Marissal.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Woo as modified is silent on explicitly teaching and at least one deflecting plate having at least one spoiler flap for providing a Karman vortex street effect to a downward flowing stream of the nutrient-containing water when being injected from the top side of the cultivating barrel, wherein the Karman vortex street effect causes the nutrient substances in the nutrient-containing water to be deflected and slowed down to be evenly distributed to each floor of the multi-floor net assembly such that the nutrient substances are received evenly by the shellfish creatures being placed on each floor.  However, Robinson teaches the general knowledge of providing a deflecting plate having at least one spoiler flap (Robinson Fig. 6 and 7 #32 deflecting plate and #38 spoiler; applicant hasn’t claimed the structural relationship between the 
Regarding Claim 10, Woo as modified teaches netting for an aquaculture application, but is silent on explicitly teaching the multi-floor net assembly is formed by interweaving a plurality of nylon threads, enforced plastic threads, or stainless steel cords.  However, the examiner takes official notice that the claimed materials are known netting materials for aquaculture applications.  The modification is merely an obvious engineering design choice for optimal conditions and cost and does not present a patentably distinct limitation over the prior art of record.  One would be motivated to select/modify with the claimed materials for cost, weight, no-corrosion, etc.  The modification is merely the selection of a known material for intended use [Leshin 125 USPQ 416] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The modification is merely the simple substitution of one known net material with another to obtain predictable results.
Regarding Claim 11, Woo as modified teaches the top side of the cultivating barrel is formed with a protruded flange (Woo #22/22a) for mounting the light-emitting unit. (functional language, light is not positively claimed)
Regarding Claim 2, Woo as modified teaches the at least one deflecting plate is a fixed type or a movable type (Robinson Fig. 7 #82)
Regarding Claim 3, Woo as modified teaches the at least one spoiler flap is configured to have a pre-specified intersection angle with respect to the at least one deflecting plate (Robinson Fig. 7 #32, 82, 28; applicant hasn’t claimed a specific angle degree).

Regarding Claims 5, 6, 7, 8 and 9, Woo as modified appears to teach the at least one deflecting plate is sloped with an angle of 30 degrees, within the range from 10 to 45 degrees; the intersection angle between the at least one deflecting plate and the at least one spoiler flap is configured to be within the range from 15 to 30 degrees; the intersection angle between the at least one deflecting plate and the at least one spoiler flap is 15 degrees; the at least one deflecting plate is the fixed type, and the deflecting plate is sloped with an angle of 15 degrees (Robinson Fig. 7 #38, 32, 82).  However, Woo is silent on the explicit degree and range.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Woo at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to control flow and optimize conditions.  Applicant hasn’t provided a criticality for these claimed ranges.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 20130036519 A to Lee Jung Woo in view of U.S. Patent No. 5,653,193 to Marissal and U.S. Patent Pub. No. 2015/0150223 to Robinson as applied to claim 1 above, and further in view of U.S. Patent No. 3,889,639 to Day et al.
Regarding Claim 19, Woo as modified teaches the cultivating barrel is provided with a circular filtering net on a bottom side thereof (Woo bottom floor of #25; applicant doesn’t indicate that the filtering net is a different structure from the last net floor of the cage; the structure of Woo satisfies the broad nature of the claim).  Alternatively, Day teaches the general knowledge .

Claims 12, 13, 14, 15, 16, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 20130036519 A to Lee Jung Woo in view of U.S. Patent No. 5,653,193 to Marissal and U.S. Patent Pub. No. 2015/0150223 to Robinson as applied to claim 1 above, and further in view of Chinese Patent CN 107428579 to Tristan Victor Wilson.
Regarding Claim 12, Woo as modified is silent on the top side of the cultivating barrel is provided with an illumination-control unit which is connected to the light-emitting unit for controlling the light-emitting unit to provide a light source with an optimal spectrum, intensity, and temperature that allows an optimal environment for the growth of the aquatic organism being cultivated. However, Wilson teaches the general knowledge of one of ordinary skill in the art that it is known to provide the top side of the cultivating barrel is provided with an illumination-control unit which is connected to the light-emitting unit for controlling the light-emitting unit to provide a light source with an optimal spectrum, intensity, and temperature that allows an optimal environment for the growth of the aquatic organism being cultivated. (Wilson #102, #101).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Woo with the teachings of Wilson at the time of the invention for maintain a nutrient balance and enhance organism growth through optimal levels as taught by Wilson.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Regarding Claims 20, 21, 22, Woo as modified teaches the light-emitting unit is an LED unit. (Wilson English translation, second paragraph of invention summary).
Regarding Claim 16, Woo as modified teaches the cultivating barrel is provided with a water outlet having a valve switch (Wilson Fig. 5 #503a) for selective connection of the water outlet to either a recycling tube for recycling the drained water or a drainage tube for discarding the drained water.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Woo with the teachings of Wilson at the time of the invention for controlled discharge and the ability to recycle as taught by Wilson.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following citer prior art of record is a teaching of general knowledge of one of ordinary skill in the art of aquaculture including net cages of multi-floor structure:
U.S. Patent No. 9,167,803; U.S. Patent Pub. No. 2012/0167829; U.S. Patent Pub. No. 2011/0017144; U.S. Patent No. 7,870,836; U.S. Patent Pub. No. 2002/0129772; U.S. Patent No. 5,515,813; U.S. Patent No. 4,766,846; U.S. Patent No. 4,744,331; U.S. Patent No. 4,377,987; U.S. Patent No. 4,300,477; U.S. Patent No. 4,036,176; U.S. Patent No. 4,007,709; U.S. Patent No. 3,916,833; U.S. Patent No. 3,870,019; U.S. Patent No. 3,853,095; U.S. Patent No. 3,741,159; U.S. Patent No. 3,192,899.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



14 January 2022